Title: To Thomas Jefferson from John Dickinson, 25 May 1801
From: Dickinson, John
To: Jefferson, Thomas


               
                  My dear Friend,
                  Wilmington the 25th of the 5th Month 1801
               
               As the desire of an Acquaintance with those whom We have been long accustomed to esteem, is a very natural and commendable Inclination of our Minds, I cheerfully consent to gratify, as far as I am able, that Disposition in Dr. John Vaughan of this Place.
               He wishes to know the Man whom he has for Years revered as a Citizen, and he flatters himself, that as he is a stranger, an Introduction by Me may be of some Use in promoting a personal Intercourse.
               I must confess, that on this occasion I afford Myself a Pleasure, by rendering the Tribute of my testimony to Merit.
               The Dr’s Talents and Acquirements are undisputed; He is at the Height of Reputation and Business here; of great Mildness and Modesty in private Life; of decided Integrity and immoveable Resolution in maintaining the genuine Principles and the true Interests of Republicanism, of which he has given proofs in the worst Times that these States have ever passed through.
               With every respectful Consideration I am thy Sincere Friend,
               
                  
                     John Dickinson
                  
               
            